Title: From David Humphreys to Timothy Pickering, 10 April 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            Head Quarters April 10th 1781
                        
                        The Officer or Non Commissioned Officer commanding the Detachment of the Marichausie Corps now with the Army,
                            will receive Orders from the Quartr Master General respecting impressing of Teams, and carry the same into execution. By
                            Command of His Excellency the Commander in Cheif
                        
                            D. Humphrys
                            Aid De Camp
                        
                    